Arundell, J., dissenting: I agree with Judge Johnson’s dissenting opinion. Should we accept, however, the theory of the majority opinion, it seems to me that the measure of the value of the survivorship annuity is not the cost of an annuity for the survivor purchased on the date of death of the decedent and immediately after her death, but what the decedent would have paid prior to her death but on the date of her death for a policy payable to her sister for the latter’s life provided she should survive decedent. As stated in the Estate of William J. Higgs, 12 T. C. 280: “The transferred property was not an annuity for the life of the widow, but was a survivorship annuity payable to her for that part of her life after his death, upon condition that she survive him.” What is taxed in the instant case is “the cost of a single life annuity, which does not take into consideration the factor of sur-vivorship.” Estate of William J. Riggs, supra. As the cost of such a single life policy is in excess of the cost of a survivorship policy, the method of valuation adopted by the Commissioner and approved by the majority is in my opinion wrong.